DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 24, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figures 1-4 as described in the specification.    Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 21-26, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  DE202013105501U1.
As to claim 17, DE202013105501U1 discloses an end effector protection system (4) for at least partially enveloping an end effector (3) of a robotic manipulator (2) (see Abstract  of  attached DE202013105501U1 Google Patents English Translation), as illustrated in Figures 1-6,  the end effector protection system comprising at least one enveloping structure (12,13) configured to at least partially envelop the end effector of the robotic manipulator (see Figure 5); wherein the enveloping structure is movable (a movable and yielding protective means (12) with an actuator (15) and serves to shield the process tool (3) or part of the process tool - see paragraph [0056]) of attached DE202013105501U1 Google Patents English Translation) relative to the end effector in order to set a degree of envelopment of the end effector; and at least one velocity-dependent damping element (see annotated Figure 5 below and protective device (12) and also consists of a sleeve on the protective means (12) is guided longitudinally movable and by means of one or more springs on the protective means (12) is supported in the axial direction – see paragraph [0060] of  attached DE202013105501U1 Google Patents English Translation) associated with the enveloping structure and configured to counteract a movement of the enveloping structure as a function of velocity (a detection device (27), e.g. a motion sensor or the like, with which a 

    PNG
    media_image1.png
    564
    426
    media_image1.png
    Greyscale

  
With claim 18, the enveloping structure is configured to be movable in a direction substantially parallel to a tool impact direction of the end effector (the movable protection means (12) linearly extendable.  It may alternatively be pivoted or otherwise moved between a retracted or retracted rest position and an extended working or guard position – see paragraph [0056] of  attached DE202013105501U1 Google Patents English Translation).
With claim 19, the enveloping structure comprises at least two protective elements (14) arranged in a uniformly distributed manner around a circumference of the end effector (a spring head (14), which avoids personal contact. The feather head (14) is at the front end of the protective device (12) and also consists of a sleeve on the protective means (12) is guided longitudinally movable and by means of one or 
With claim 21, the protective elements are arranged in at least first and second rows around the end effector (see annotated Figure 5 above).
With claim 22, the protective elements of the first row are arranged circumferentially offset with respect to the protective elements of the second row; and the protective elements of the first and second rows at least partially overlap, in order to provide a circumferentially complete enveloping structure (see annotated Figure 5 above).
With claim 23, the at least two protective elements of the enveloping structure comprise a rigid main body (the feather head (14) is an additional security feature which, in addition to the protection (12) acts. The protective agent (12) can thereby have a higher axial stiffness, which by the spring head (14) is compensated. The feather head (14) can also represent a kind of decoupling device and can even form the only very small reflected mass at an axial body contact. – see paragraph [0061] of attached DE202013105501U1  Google Patents English Translation).
With claim 24, the end effector protection system comprises at least two velocity-dependent damping elements; and each velocity-dependent damping element is operatively coupled with at least one protective element (see annotated Figure 5 above).
With claim 25, the enveloping structure further comprises a protective sheath (14) configured to completely radially enclose the end effector along a tool impact direction (a spring head (14), which avoids personal contact. The feather head (14) is at the front end of the protective device (12) and also consists of a sleeve on the protective means (12) is guided longitudinally movable and by means of one or more springs on the protective means (12) is supported in the axial direction – see paragraph [0060] of attached DE202013105501U1 Google Patents English Translation).
With claim 26, the protective sheath is configured as a cylindrical sheath.
With claim 35, a manipulator system (1) comprising a robotic manipulator (2) (see Abstract of attached DE202013105501U1 Google Patents English Translation); an end effector (3) attached to the .
Allowable Subject Matter
Claims 20 and 27-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sugar, Schreiber, Herr, Lauzier, and Eakins are cited as being relevant art, because each prior art discloses an end effector protector system comprising an enveloping structure for a robotic manipulator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652